800 F.2d 304
Joseph Allan WILSON, Appellant,v.Hon. Robert J. HENDERSON, Superintendent, AuburnCorrectional Facility, Appellee.
No. 1054, Docket 83-2113.
United States Court of Appeals,Second Circuit.
Submitted Aug. 21, 1986.Decided Sept. 3, 1986.

Ida C. Wurczinger, New York City (Philip S. Weber, New York City, of counsel), for appellant.
Jeremy Gutman, Asst. Dist. Atty., New York City (Mario Merola, Dist. Atty., Steven R. Kartagener, Asst. Dist. Atty., New York City, of counsel), for appellee.
Before TIMBERS, VAN GRAAFEILAND and CARDAMONE, Circuit Judges.
PER CURIAM:


1
This Court in the above state prisoner habeas corpus case, on August 27, 1984 by a divided vote, 742 F.2d 741 (Van Graafeiland, J., dissenting), having reversed a judgment of the district court and having entered a judgment directing that appellant Wilson, who had been convicted in a state court of murder and robbery, be released unless the state retried him;  and


2
The Supreme Court of the United States on June 26, 1986, on the state's petition for a writ of certiorari, having concluded, sub nom.  Kuhlmann v. Wilson, --- U.S. ----, 106 S.Ct. 2616, 91 L.Ed.2d 364, that this Court's judgment of August 27, 1984 was "clear error", --- U.S. at ----, 106 S.Ct. at 2629-31 and having reversed the said judgment of this Court, and having remanded the case to this Court for further proceedings consistent with the opinion of Mr. Justice Powell, id.;    now it is

ORDERED ADJUDGED and DECREED as follows:

3
(1) The said judgment of this Court entered August 27, 1984, 742 F.2d 741, is in all respects vacated and set aside.


4
(2) The case is remanded to the district court with directions to dismiss the petition for a writ of habeas corpus on the merits with prejudice.


5
(3) Costs in this Court on all proceedings shall be taxed in favor of appellee and against appellant Wilson.